



Exhibit 10(g)(iii)
AMENDMENT NUMBER TWO
TO THE
HARRIS CORPORATION RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective January 1, 2016 (the “Plan”);
WHEREAS, pursuant to Section 17.1 of the Plan, the Management Development and
Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;
WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee has
delegated to the Employee Benefits Committee of the Corporation (the “Employee
Benefits Committee”) the authority to adopt non-material amendments to the Plan;
WHEREAS, the Corporation has entered into a Stock Purchase Agreement with Blue
Falcon I Inc. and Albany International Corp. (“Albany”) dated as of February 27,
2016 pursuant to which the Corporation is selling the Aerostructures business of
EDO LLC to Albany through the sale of the equity of Blue Falcon I Inc. (such
agreement, as it may be amended from time to time, the “Purchase Agreement”);
WHEREAS, as a result of such sale, the employees of the Aerostructures business
will cease to be employed by an entity participating in the Plan (such
employees, the “Aerostructures Employees”);
WHEREAS, the Purchase Agreement provides that effective as of the “Closing Date”
(for all purposes of this Amendment, as such term is defined in the Purchase
Agreement), each Aerostructures Employee shall become fully vested in his or her
account balance in the Plan; and
WHEREAS, the Employee Benefits Committee desires to amend the Plan to reflect
the above-described term of the Purchase Agreement and has determined that such
amendment is non-material.
NOW, THEREFORE, BE IT RESOLVED, that Schedule B of the Plan is hereby amended,
contingent upon the occurrence of the “Closing” (as such term is defined in the
Purchase Agreement) and effective as of the Closing Date, to add a new paragraph
at the end thereof as follows:




--------------------------------------------------------------------------------





3.    Sale of Blue Falcon I Inc. (i.e., the Aerostructures Business of EDO LLC)
(a) In General. The Company has entered into a Stock Purchase Agreement with
Blue Falcon I Inc. and Albany International Corp. dated as of February 27, 2016
pursuant to which the Company will sell the Aerostructures business of EDO LLC
(such agreement, as it may be amended from time to time, the “Blue Falcon
Purchase Agreement”).
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Closing Date” (as such term is defined in the Blue Falcon Purchase
Agreement), the “Business Employees” and the “Leave Employees” (as each such
term is defined in the Blue Falcon Purchase Agreement) shall be 100% vested in
their Accounts under the Plan.


APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 29th day
of March, 2016.
/s/ Adam Histed        
Adam Histed, Chairperson




2